DETAILED ACTION
	The RCE filed 4 August 2022 has been entered.  Claims 1-2, 4-8, 10-11, and 13-15 remain pending.  Claims 3, 9, 12, and 16-20 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 August 2022 has been entered.
Response to Arguments
The applicant's arguments filed 4 August 2022 have been fully considered but they are not persuasive for the following reasons in view of the previously cited prior art – Sullivan (US 8,525,533), Perrot (US 4,351,731), and Gotkis et al. (US 2007/0163712).
The applicant argues with respect to claim 1 (the last presentation of claim 3) on pg. 11 of the Response that “the Examiner has not presented a convincing line of reasoning, much less identified known elements re-arranged in a configuration which is recognized as functionally equivalent to a known configuration” per In re Kuhle to support the obviousness rejection using Gotkis.  However, first, Gotkis was used by the examiner for its teaching in paragraph 43 of applying different frequencies to two conductivity sensors rather than demonstrating a rearrangement of elements.  Second, as the examiner explained in paragraphs 15-16 and 18 of the final action and again in the rejection below, the rationale for the obviousness rejections in view of Gotkis was to modify the two conductivity sensors taught in the combination of Sullivan and Perrot to receive two different frequencies, respectively, to avoid interference as Gotkis teaches in paragraph 43, which is the same rationale disclosed by the applicant in paragraph 11 of the applicant’s specification. 
Regarding the claim limitations taken from claim 3 and now incorporated in claim 1, as explained in the rejection of claim 3 in paragraph 18 of the final action and reiterated in the rejection below, it would have been obvious to one having ordinary skill in the art to choose the claimed range of relative frequencies – one frequency being “between 1.2 and 5 times” the other frequency – for the modification of Sullivan and Perrot in view of Gotkis as routine optimization per MPEP 2144.05(II).  Per MPEP 2144.05(II)(A), the applicant didn’t disclose a criticality for the claimed range, and per MPEP 2144.05(II)(B), Gotkis discloses in paragraph 43 that one reasonable expectation for the one frequency being greater than the other is the avoidance of interference.  Furthermore, as explained in the rejection, one having ordinary skill in the art would recognize that “a greater difference in frequency distinguishes the two signals while a smaller difference reduces the requirements/complexity of the system because a narrower band of frequencies is needed to be outputted and processed.” 
The applicant argues with respect to claim 1 (the last presentation of claim 3) on pg. 12 of the Response that “since Gotkis performs a substantially different function than that of the claimed device, one of ordinary skill in the art would not have understood how to arrive at the claimed range of the respective frequency of the voltage applied to the first conductivity measurement flow channel based on Gotkis’s disclosure regarding applying voltages of different respective frequencies to respective eddy current sensors…used for displacement, proximity, and film thickness measurements.”  However, Gotkis, Sullivan, and Perrot all teach conductivity sensors, and regardless of the materials in which they measure conductivity, their general operation is similar to the applicant’s conductivity sensors such that it would have been obvious to one having ordinary skill in the art to recognize that the teaching in Gotkis of different frequencies for different sensors to avoid interference would be useful for the conductivity sensors taught by Sullivan and Perrot. 
The applicant argues on pg. 13 of the Response that “the parameters and requirements for using eddy current sensors to measure displacement, proximity, and film thickness differ substantially from those for the claimed conductivity measurement device measuring conductivity of a fluid flowing in a fluid circuit and also differ substantially from those for devices in Perrot and Gotkis, as discussed above.  Thus, even if Gotkis were to disclose a particular ratio of respective frequencies of voltages applied to different conductivity sensors, such a ratio would not necessarily be appropriate for the particular applications of Sullivan and Perrot.”  However, first, the claim recites relative frequencies (i.e. one frequency is 1.2-5 times another frequency) rather than specifying quantitative frequency values (such as 5 Hz and 25 Hz), so if materials limit what frequencies are usable, the claims lack specifying frequencies to define over any particular material.  Second, the claimed range of frequencies is wide and includes a minimal difference of 1.2 times (which could include frequencies of 5 Hz and 6 Hz, for example).  Third, there’s nothing in the prior art or applicant’s disclosure suggesting that certain materials are limited to certain frequencies such that the modifications of the prior art teaches away from the claimed invention or renders the prior art unsatisfactory for its intended purpose.  
The applicant argues with respect to claims 1, 7, and 10 (the last presentation of claims 3, 9, and 12, respectively) on pgs. 14-16, 20-21, and 24 of the Response that Gotkis is not analogous art because Gotkis is not from the same field of endeavor as the applicant’s device, arguing, “Applicant’s field of endeavor is devices that detect conductivity of a fluid (to further determine characteristics, such as concentration of a medicament dissolved in the fluid) and Applicant’s aim to avoid interference and provide accurate conductivity measurement and efficient signal processing in devices that detect conductivity of a fluid.  Gotkis is from the field of endeavor of semiconductor fabrication.”  However, regardless of the materials claimed/intended to be measured by the devices of the applicant and Gotkis, one having ordinary skill in the art would recognize that Gotkis is analogous art because of its similar function to the applicant’s device, as discussed in more detail below with regard to Gotkis being analogous art.  Furthermore, similar to the discussion in the paragraph immediately above, neither the claimed material worked upon in the applicant’s devices nor the claimed operation is seen as positively defining over the operation taught by Gotkis.
The applicant argues with respect to claims 1, 7, and 10 (the last presentation of claims 3, 9, and 12, respectively) on pgs. 16-18, 20-21, and 24 of the Response that Gotkis is not analogous art because Gotkis is not reasonably pertinent to the particular problem the inventor is trying to solve, arguing, “Eddy current sensors [disclosed by Gotkis] are used for displacement, proximity and film thickness measurements…This is far afield from the measuring of conductivity of a fluid flowing through a medical device, and there is no explanation in the Office Action, or any other evidence in the record, as to why an eddy current sensor used to measure thin films in semiconductor manufacturing is something that the inventor would have considered.”  However, the applicant further discloses in their specification that the problem that the applicant is trying to solve concerns providing accurate measurements of the conductivity sensors (paragraph 7), including by eliminating interference between the conductivity sensors (paragraphs 11 and 57-62).  Gotkis teaches a conductivity measurement device and eliminating interference (abstract and paragraph 43).  Therefore, Gotkis is seen as being reasonably pertinent to the particular problem the inventor is trying to solve. 
The applicant argues with respect to claims 7 and 10 (the last presentations of claims 9 and 12, respectively) on pgs. 20-24 of the Response that “the Examiner has not presented a convincing line of reasoning, much less identified known elements re-arranged in a configuration which is recognized as functionally equivalent to a known configuration, as is required to support an obviousness rejection based on an assertion of design choice.”  However, first, Gotkis was used by the examiner for its teaching in paragraph 58 and 63-64 of generating a current to two conductivity sensors 130, 132 cyclically at different times.  Second, as the examiner explained in paragraphs 24-25, 27, 32-33, and 35 of the final action and again in the rejections below, the rationale for the obviousness rejections in view Gotkis was to modify the two conductivity sensors taught in the combination of Sullivan and Perrot to receive their currents cyclically at different times to avoid interference as Gotkis teaches in paragraphs 58 and 63-64. 
Regarding the claim limitations taken from claims 9 and 12, as explained in the rejections of claims 9 and 12 in paragraphs 27 and 35 of the final action and again in the rejections below, it would have been obvious to one having ordinary skill in the art to have the duration of current applied to the sensors in the modification of Sullivan and Perrot in view of Gotkis be a fraction of a second as routine optimization per MPEP 2144.05(II).  Per MPEP 2144.05(II)(A), the applicant didn’t disclose a criticality for the claimed range, and per MPEP 2144.05(II)(B), the examiner explained that one having ordinary skill in the art would recognize that a reasonable expectation for having the duration of current applied to the sensors is that “a fraction of a second is long enough for the current to be applied to a pair of electrodes for conductivity measurements to be taken, but short enough for both pairs of electrodes to execute their measurements reasonably quickly.”  It is well known that modern sensors are able to perform their functions in a fraction of a second, such as sensors in home appliances, vehicles, etc., so the sensors provide a quick response to predetermined conditions and the user can then respond quickly to the sensed condition. 
The applicant argues with respect to claims 7 and 10 (the last presentations of claims 9 and 12, respectively) on pg. 21 of the Response that “since Gotkis performs a substantially different function than that of the claimed device, one of ordinary skill in the art would not have appreciated how to arrive at the claimed duration for which the current is maintained between each pair of electrodes based on Gotkis’s disclosure regarding generating a current between each pair of the electrodes cyclically at different times.”  However, as previously discussed, Gotkis is seen as analogous art, and the claimed duration of the application of current is seen as being routine optimization per MPEP 2144.05(II) in view of the teachings of Sullivan, Perrot, and Gotkis.
Claim Objections
Claim 10 is objected to because of the following informalities:  in claim 10, last line, it is suggested that “each pair is maintained” be changed to --each pair of electrodes is maintained--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7-8, 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 8,525,533) in view of Perrot (US 4,351,731) and Gotkis et al. (US 2007/0163712).
Regarding claim 1, Sullivan discloses in Figs. 1 and 6 a conductivity measurement device (comprising conductivity sensor 400), comprising:
a first conductivity measurement flow channel (through sensor 400); and
a controller having a current source connected to the first conductivity measurement flow channel (col. 9, lines 2-14), the controller being configured to apply alternating voltages (inherently because the current is alternating, as disclosed in col. 9, lines 9-14, and “alternating voltages” is understood as being synonymous with “alternating current”).
Sullivan lacks: a second conductivity measurement flow channel positioned in the fluid circuit; an intermediate flow channel positioned in the fluid circuit and fluidly linking the first and second conductivity measurement flow channels to each other, the intermediate flow channel being configured to maintain a constant content concentration of a fluid in a fluid flow from the first conductivity measurement flow channel to the second conductivity measurement flow channel; and the controller having a current source connected to the second conductivity measurement flow channel, and the controller applies alternating voltages at frequencies that are different, and each frequency being respective to one of the first and second conductivity measurement flow channels, wherein the respective frequency applied to the first conductivity measurement flow channel is between 1.2 and 5 times the respective frequency applied to the second conductivity measurement flow channel.
With regard to the second conductivity measurement flow channel, Perrot teaches in Fig. 1 a conductivity measurement device (comprising the combination of the two conductivity measurement devices 18, 19 on the supply line of dialysate from sources 16, 5), comprising: a first conductivity measurement flow channel (comprising the flow channel with the first conductivity 18 thereon, and alternatively extending to include the buffer/pan 2 thereon) positioned in a fluid circuit; a second conductivity measurement flow channel (comprising the flow channel with the second conductivity measurement device 19 thereon, and alternatively extending to include the buffer/pan 2 thereon) positioned in the fluid circuit; and an intermediate flow channel (comprising any portion(s) of the flow channel(s) connecting the first and second conductivity measurement devices 18, 19, such as either of the conduits between either of the conductivity measurement devices 18, 19 and the buffer/pan 2, and alternatively including both of said conduits with the buffer/pan 2 thereon) positioned in the fluid circuit and fluidly linking the first and second conductivity measurement flow channels to each other, the intermediate flow channel being configured to maintain a constant content concentration of a fluid in a fluid flow from the first conductivity measurement flow channel to the second conductivity measurement flow channel (because the second conductivity measurement device 19 is for ensuring the content concentration of the fluid hasn’t change from the first conductivity measurement device 18, as disclosed in col. 4, lines 60-67); and a controller having a current source connected to the first and second conductivity measurement flow channels (wherein the controller comprises the inherent controller that receives feedback from the conductivity measurement devices 18, 19 and any adjustments according to the feedbacks, such as with device 18, as disclosed in col. 4, lines 52-56).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Sullivan to incorporate a second conductivity measurement flow channel on which a second conductivity measurement device is located and an intermediate flow channel linking the first and second conductivity measurement flow channels to redundantly ensure the proper content concentration of the fluid for safety, as Perrot teaches (col. 4, lines 60-67).  Alternatively, it would have been obvious to modify Sullivan to additionally include the buffer/pan 2 in between the conductivity measurement devices 18, 19 to provide an intermediate location in which the concentration can be ensured to be accurate and sufficient in volume, as Perrot teaches (col. 4, lines 60-67).
With regard to the controller applying alternating voltages at different frequencies for the different conductivity measurement flow channels, respectively, Gotkis teaches in Figs. 5 and paragraph 43 a controller that applies alternating voltages at frequencies that are different, and each frequency being respective to one of the first and second conductivity sensors 130, 132, to reduce interference.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system in the combination of Sullivan and Perrot to have the controller apply different frequencies respectively to the two measurement flow channels, to reduce interference as Gotkis teaches with similar conductivity sensors (paragraph 43).
With regard to the respective frequency applied to the first conductivity measurement flow channel being between 1.2 and 5 times the respective frequency applied to the second conductivity measurement flow channel, Gotkis teaches in Fig. 5 and paragraph 43 that the respective frequency applied to the first conductivity sensor is larger than the second conductivity sensor, wherein either sensor/measurement flow channel could be the first or second sensor/measurement flow channel, as previously discussed.  Gotkis is silent with regard to how much one frequency is larger than the other.  However, the applicant has not disclosed the criticality of having the respective frequency applied to the first conductivity measurement flow channel be between 1.2 and 5 times the respective frequency applied to the second conductivity measurement flow channel (per MPEP 2144.05(II)(A)).  Therefore, it would have been obvious to one having ordinary skill in the art to have the frequency applied to the first conductivity measurement flow channel be between 1.2 and 5 times the frequency applied to the second conductivity measurement flow channel in the combination of Sullivan and Gotkis because Gotkis similarly teaches a greater range (MPEP 2144.05(I)), and as routine optimization per MPEP 2144.05(II).  Per MPEP 2144.05(II)(A), the applicant didn’t disclose a criticality for the claimed range, and per MPEP 2144.05(II)(B), Gotkis discloses in paragraph 43 that one reasonable expectation for the one frequency being greater than the other is the avoidance of interference.  Furthermore, one having ordinary skill in the art would recognize that a greater difference in frequency distinguishes the two signals while a smaller difference reduces the requirements/complexity of the system because a narrower band of frequencies is needed to be outputted and processed.
Regarding claim 2, Sullivan discloses in Figs. 1 and 5 that the controller is configured to measure a first voltage drop across the first conductivity measurement flow channel (col. 9, lines 18-25).  Sullivan lacks a second conductivity measurement flow channel, as previously discussed, so Sullivan lacks teaching that the controller is configured to measure a second voltage drop across the second conductivity measurement flow channel.  In modifying Sullivan in view of Perrot to have a second conductivity measurement flow channel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to simply duplicate the first conductivity sensor disclosed by Sullivan to form the second conductivity sensor for the second conductivity measurement flow channel taught by Perrot, so it would have been obvious for the controller to measure voltage drop across the second conductivity measurement flow channel. 
Regarding claim 4, Gotkis teaches in Figs. 3 and 13 and paragraph 58 that the respective frequency applied to the first sensor (analogous to the first conductivity measurement flow channel in the modification of Sullivan in view of Perrot and Gotkis) is selected to prevent interference in measurement of voltage drop with the frequency applied to the second sensor (analogous to the second conductivity measurement flow channel in the modification of Sullivan in view of Perrot and Gotkis).
Regarding claim 7, Sullivan discloses in Figs. 1 and 6 a medicament delivery system (such as the hemodialysis system shown in Fig. 1, like the hemodialysis system disclosed by the applicant), comprising:
a fluid circuit attached to a pump (comprising any of pumps 116, 128) and a controller 142;
the fluid circuit having a conductivity measurement portion (col. 9, lines 9-25); 
the conductivity measuring portion having a pair of electrodes (comprising either one of the upstream pair 410, 414 and either one of the downstream pair 412, 416);
the controller 142 being connected to the pairs of electrodes and configured to generate a current between each pair of the electrodes cyclically (col. 9, lines 9-14).
Sullivan lacks: more than one conductivity measurement portions; an intermediate portion linking adjacent conductivity measurement portions, among the conductivity portions, to each other; the conductivity measurement portions each having a pair of electrodes; the intermediate portion being configured to maintain a constant content concentration of a fluid in a fluid flow from one of the adjacent conductivity measurement portions to another of the adjacent conductivity measurement portions; and the controller applies a current between each pair of electrodes cyclically at different times so a current exists between only the pair of electrodes of one of the multiple conductivity measurement portions at a given time, wherein the current between each pair of electrodes is maintained for a fraction of a second.
With regard to the second, adjacent conductivity measurement portion and intermediate portion, Perrot teaches in Fig. 1 a medicament delivery system (comprising the combination of the two conductivity measurement devices 18, 19 on the supply line of dialysate from sources 16, 5), comprising: more than one conductivity measurement portions (with respective conductivity measurement portions 18, 19 thereon, wherein either of the portions could alternatively extend to include the buffer/pan 2 thereon); an intermediate portion (comprising any portion(s) of the flow channel(s) connecting the first and second conductivity measurement devices 18, 19, which could alternatively include the buffer/pan 2 thereon) linking adjacent conductivity measurement portions, among the conductivity portions, to each other; the intermediate portion being configured to maintain a constant content concentration of a fluid in a fluid flow from one of the adjacent conductivity measurement portions to another of the adjacent conductivity measurement portions (because the second conductivity measurement device 19 is for ensuring the content concentration of the fluid hasn’t change from the first conductivity measurement device 18, as disclosed in col. 4, lines 60-67); 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Sullivan to incorporate a second, adjacent conductivity measurement portion on which a second conductivity measurement device is located and an intermediate portion linking the adjacent conductivity measurement portions to redundantly ensure the proper content concentration of the fluid for safety, as Perrot teaches (col. 4, lines 60-67).  In modifying Sullivan to have adjacent conductivity measurement devices/portions as taught by Perrot, it would have been obvious to duplicate the structure of the first conductivity measurement disclosed by Sullivan to form the second conductivity measurement for simplicity, such that each of the conductivity measurement portions has a pair of electrodes as Sullivan discloses with the first conductivity measurement portion.  Alternatively, it would have been obvious to modify Sullivan to additionally include the buffer/pan 2 in between the conductivity measurement devices 18, 19 to provide an intermediate location in which the concentration can be ensured to be accurate and sufficient in volume, as Perrot teaches (col. 4, lines 60-67).
With regard to the controller cyclically applying a current to the pairs of electrodes of respective conductivity measurement portions, Gotkis teaches in Figs. 3, 13, and 18 and paragraph 58 a controller connected to two conductivity sensors 130, 132 and configured to generate a current to each sensor 130, 132 cyclically at different times, so a current exists at only one sensor of the multiple sensors 130, 132 at a given time (paragraphs 58 and 63-64).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system in the combination of Sullivan and Perrot to have the controller apply a current between each pair of electrodes cyclically at different times, so a current exists between only one pair of electrodes at a given time, to reduce interference as Gotkis teaches with similar conductivity sensors (paragraph 58 and 63-64).
With regard to the current between each pair of electrodes being maintained for a fraction of a second, Gotkis teaches in Figs. 3, 13, and 18 applying current to sensors 130, 132 one at a time (paragraphs 58 and 63-64).  Gotkis is silent with regard to the duration with which the current is applied to each sensor 130, 132.  However, it would have been obvious to one having ordinary skill in the art to have the current be applied to each pair of electrodes in the combination of Sullivan, Perrot, and Gotkis for a fraction of a second as routine optimization per MPEP 2144.05(II).  Per MPEP 2144.05(II)(A), the applicant didn’t disclose a criticality for the claimed range of time with which the current is applied, and per MPEP 2144.05(II)(B), one having ordinary skill in the art would recognize that a reasonable expectation for having the duration of current applied to the sensors is that a fraction of a second is long enough for the current to be applied to a pair of electrodes for conductivity measurements to be taken, but short enough for both pairs of electrodes to execute their measurements reasonably quickly.  
Regarding claim 8, Sullivan discloses in Figs. 1 and 6 that the current is an alternating current (col. 9, lines 9-14).
Regarding claim 10, Sullivan discloses in Figs. 1 and 6 a medicament delivery system (such as the hemodialysis system shown in Fig. 1, like the hemodialysis system disclosed by the applicant), comprising:
a pump actuator (comprising any of pumps 116, 128) adapted to receive a predefined fluid circuit and a controller 142;
the fluid circuit having a conductivity measurement portion (col. 9, lines 9-25);
the conductivity measurement portion having a pair of electrodes (comprising either one of the upstream pair 410, 414 and either one of the downstream pair 412, 416);
the controller 142 being connectable to the pairs of electrodes and configured to generate a current between each pair cyclically (col. 9, lines 9-14).
Sullivan lacks: more than one conductivity measurement portions; an intermediate portion linking adjacent conductivity measurement portions, among the conductivity measurement portions, to each other; the conductivity measurement portions each having a pair of electrodes; the intermediate portion being configured to maintain a constant concentration of a fluid in a fluid flow from one of the adjacent conductivity measurement portions to another of the adjacent conductivity measurement portions; and the controller applies a current between each pair of electrodes cyclically at different times so a current exists between only one pair of electrodes at a given time, wherein the current between each pair (of electrodes) is maintained for a fraction of a second.
With regard to the second, adjacent conductivity measurement portion and intermediate portion, Perrot teaches in Fig. 1 a medicament delivery system (comprising the combination of the two conductivity measurement devices 18, 19 on the supply line of dialysate from sources 16, 5), comprising: more than one conductivity measurement portions (with respective conductivity measurement portions 18, 19 thereon, wherein either of the portions could alternatively extend to include the buffer/pan 2 thereon); an intermediate portion (comprising any portion(s) of the flow channel(s) connecting the first and second conductivity measurement devices 18, 19, which could alternatively include the buffer/pan 2 thereon) linking adjacent conductivity measurement portions, among the conductivity portions, to each other; the intermediate portion being configured to maintain a constant content concentration of a fluid in a fluid flow from one of the adjacent conductivity measurement portions to another of the adjacent conductivity measurement portions (because the second conductivity measurement device 19 is for ensuring the content concentration of the fluid hasn’t change from the first conductivity measurement device 18, as disclosed in col. 4, lines 60-67); 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Sullivan to incorporate a second, adjacent conductivity measurement portion on which a second conductivity measurement device is located and an intermediate portion linking the adjacent conductivity measurement portions to redundantly ensure the proper content concentration of the fluid for safety, as Perrot teaches (col. 4, lines 60-67).  In modifying Sullivan to have adjacent conductivity measurement devices/portions as taught by Perrot, it would have been obvious to duplicate the structure of the first conductivity measurement disclosed by Sullivan to form the second conductivity measurement for simplicity, such that each of the conductivity measurement portions has a pair of electrodes as Sullivan discloses with the first conductivity measurement portion.  Alternatively, it would have been obvious to modify Sullivan to additionally include the buffer/pan 2 in between the conductivity measurement devices 18, 19 to provide an intermediate location in which the concentration can be ensured to be accurate and sufficient in volume, as Perrot teaches (col. 4, lines 60-67).
With regard to the controller cyclically applying a current to the pairs of electrodes of respective conductivity measurement portions, Gotkis teaches in Figs. 3, 13, and 18 and paragraph 58 a controller connected to two conductivity sensors 130, 132 and configured to generate a current to each sensor 130, 132 cyclically at different times, so a current exists at only one sensor of the multiple sensors 130, 132 at a given time (paragraphs 58 and 63-64).
With regard to the current between each pair (of electrode) being maintained for a fraction of a second, Gotkis teaches in Figs. 3, 13, and 18 applying current to sensors 130, 132 one at a time (paragraphs 58 and 63-64), but Gotkis is silent with regard to the duration with which the current is applied to each sensor 130, 132.  However, it would have been obvious to one having ordinary skill in the art to have the current be applied to each pair of electrodes in the combination of Sullivan, Perrot, and Gotkis for a fraction of a second as routine optimization per MPEP 2144.05(II).  Per MPEP 2144.05(II)(A), the applicant didn’t disclose a criticality for the claimed range of time with which the current is applied, and per MPEP 2144.05(II)(B), one having ordinary skill in the art would recognize that a reasonable expectation for having the duration of current applied to the sensors is that a fraction of a second is long enough for the current to be applied to a pair of electrodes for conductivity measurements to be taken, but short enough for both pairs of electrodes to execute their measurements reasonably quickly.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system in the combination of Sullivan and Perrot to have the controller apply a current between each pair of electrodes cyclically at different times, so a current exists between only one pair of electrodes at a given time, to reduce interference as Gotkis teaches with similar conductivity sensors (paragraph 58 and 63-64).
Regarding claim 11, Sullivan discloses in Figs. 1 and 6 that the current is an alternating current (col. 9, lines 9-14).
Regarding claim 13, Perrot teaches in Fig. 1 that the first conductivity measurement flow channel has a first orientation that provides a fluid pathway for a fluid to flow in a first direction, and the second conductivity measurement flow channel has a second orientation that provides a fluid pathway for said fluid that has passed through the first conductivity measurement flowPOTOMAC LAW GROUP, PLLCGSDApplication No.: 16/712,385Docket No.: 1453-0093UfS02Page 5 of 18 channel to flow in a second direction, while flowing through the second conductivity measurement flow channel.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second directions in the modification of Sullivan in view of Perrot and Gotkis be any directions, including different directions, because the dialysate line(s) 122, 126 is/are obviously flexible (as suggested by its bends in Fig. 1 of Sullivan and the dialysate pumps 128 thereon) and the two conductivity sensors would be positioned on two different sections of the dialysate line(s).  
Regarding claim 14, Sullivan discloses in Fig. 2 that the first conductivity measurement flow channel includes a first electrode 210 and a second electrode 212, the alternating voltage is applied to one of the first electrode 410 and the second electrode 412, and the first voltage drop is measured from the second electrode to the first electrode (col. 5, lines 20-27).  
Regarding claim 15, in modifying Sullivan in view of Perrot by duplicating the conductivity sensor disclosed by Sullivan in Fig. 2 to have two conductivity sensors in series, as Perrot teaches, Sullivan teaches in Fig. 2 that the second conductivity measurement flow channel includes a third electrode 210 and a fourth electrode 212, the alternating voltage is applied to one of the third electrode 210 and the fourth electrode 212, the second voltage drop is measured from the fourth electrode 212 to the third electrode 210 (col. 5, lines 20-27).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Perrot and Gotkis as applied to claim 1 above, and further in view of Zare et al. (US 5,223,114).
Regarding claim 5, Sullivan discloses in Figs. 1 and 6 that the controller 142 is configured to measure voltage drops across respective channels of the first and second conductivity measurement flow channels.  Sullivan, Perrot, and Gotkis lack teaching that the controller is configured to demodulate the voltage drops by low-pass filtering the voltage drops.
Zare teaches in Fig. 6 a controller (comprising the circuitry shown in Fig. 6) comprising a low-pass filter to demodulate the voltage drops of a conductivity sensor (col. 8, lines 21-39 and col. 11, lines 61).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the combination of Sullivan, Perrot, and Gotkis to have the controller comprise a low-pass filter to demodulate/filter the voltage drops of the conductivity measurement flow channels to reduce noise, as Zare teaches (col. 8, lines 21-39 and col. 11, lines 51-61).
Regarding claim 6, Zare teaches a cutoff frequency of a filter used by the controller for the low-pass filtering (wherein the filter comprises the low-pass filter disclosed in col. 8, lines 21-39 and col. 11, lines 51-61), but is silent with regard to the exact cutoff frequency or it’s relation to the frequency applied to the second sensor/conductivity measurement flow channel (such as the cutoff frequency being at least the respective frequency applied to the second conductivity measurement flow channel).  However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the cutoff frequency of the low-pass filter in the combination of Sullivan, Perrot, Gotkis, and Zare to be at least the respective frequency applied to the second conductivity measurement flow channel, as a design expedience and because a cutoff frequency larger than both the frequencies applied to the two conductivity measurement flow channels allows for the signals from the conductivity measurement flow channels to be processed for data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753